Citation Nr: 0727155	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-15 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased rating for Bartholin's 
cyst, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1997 to February 
2004.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran has not perfected her appeal regarding an initial 
increased rating for her service-connected left knee disorder 
and thus this claim is not before the Board.  In February 
2006 the veteran filed a claim for vocational rehabilitation 
and the Board hereby brings this matter to the RO's 
attention.  


FINDING OF FACT

The veteran's service-connected Bartholin's cyst is 
characterized by drainage and need for absorbent materials.  


CONCLUSION OF LAW

The criteria for an initial assignment of 20 percent (but no 
higher) for the veteran's service-connected Bartholin's cyst 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.116, Diagnostic Code 7625 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate her claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In an April 2004 VCAA letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the April 2004 VCAA letter was given in 
connection with the veteran's underlying initial claim of 
service connection and that such notice is valid since the 
veteran is appealing aspects of the rating decision which 
resulted from her initial claim.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran on the underlying issue of service 
connection for Bartholin cyst in an April 2004 VCAA letter, 
which was prior to the August 2004 rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The April 2004 VCAA letter did not provide 
notice of the applicable rating criteria and evidence 
necessary to establish an effective date for the rating.  
Nevertheless the letter did inform the veteran that the 
evidence needed to show that her service-connected disorder 
increased in severity and advised her that the VA was 
responsible for obtaining VA medical records and she was 
informed to identify outstanding records.  In determining the 
effective date for an increased rating, consideration is 
given to evidence which shows if and when an increase in 
disability occurred.  38 U.S.C.A. § 5110(b).  Thus any notice 
inadequacies are harmless error.  Despite the inadequate 
notice provided to the veteran, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby.)  

Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected Bartholin's cyst warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected Bartholin's cyst was 
initially rated by the RO under the provisions of Diagnostic 
Code 7624 for rectovaginal fistula.  However, a VA examiner 
during a September 2005 VA examination indicated that this 
was not an applicable code under which to rate the veteran as 
the veteran did not have any manifestations of rectovaginal 
fistula.  In light of such medical determination the Board 
finds Code 7624 to be inapplicable in the instant case and 
finds it more appropriate to rate the veteran by analogy 
under Code 7625 for urethrovaginal fistula.  It is noted that 
the veteran's June 2004 private medical record showed that 
she had problems with bladder control and incontinence.  

Under Diagnostic Code 7625, a 20 percent rating is warranted 
if the wearing of absorbent materials is required which must 
be changed less than 2 times per day, a 40 percent rating is 
warranted if absorbent materials must be changed 2 to 4 times 
per day and a 60 percent rating is in order it the materials 
need to be changed more than 4 times per day.  38 C.F.R. 
§ 4.116, Diagnostic Code 7625.  

In this regard the medical evidence has demonstrated that the 
veteran is entitled to a 20 percent rating as there has been 
drainage and need for absorbent materials.  The veteran is 
not entitled to a rating higher than 20 percent as the 
medical evidence has not indicated nor suggested that the 
veteran needs to change the absorbent materials twice or more 
per day.  

A May 2004 VA examination reported that in service the 
veteran had a catheter inserted in February 2004, which came 
out.  Subsequently she had spontaneous drainage of the cyst 
and at the time of that examination continued to have some 
difficulties with it.  Physical examination revealed swelling 
and induration on the left Bartholin gland area but no cyst 
was present at that time.  An October 2004 VA treatment 
record noted episodes of the veteran's cyst swelling and 
draining.  The veteran in her April 2005 Form 9 Appeal 
indicated that she had leakage 3 to 5 times per week and must 
wear a pad.  During her September 2005 VA examination the 
veteran complained of vaginal infections, daily discharge and 
the need to wear panty liners.  Physical examination revealed 
a 1 cm cystic mass of the left Bartholin gland area.  Her 
diagnosis was recurrent left Bartholin cyst.  

The veteran has complained that she has to stay home from 
work when she has episodes of her cyst draining.  The 
veteran's September 2005 VA examination noted that the 
veteran's last drainage episode was 2 months earlier.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations have been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, when resolving all reasonable doubt in favor of the 
veteran, the Board finds that a 20 percent rating (but no 
higher) under Diagnostic Code 7625 is warranted.  There is no 
evidence to suggest the need for staged ratings.  As such, an 
increased rating of 20 percent is granted for Bartholin's 
cyst.  


ORDER

Entitlement to a 20 percent rating for the veteran's service-
connected Bartholin's cyst is allowed, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  



____________________________________________
ROBERT E. O' BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


